In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-395 CV

____________________


ROY BRYAN SMITH, Appellant


V.


OWEN BURTON and NELDA BURTON, Appellee




On Appeal from the 163rd District Court
Orange County, Texas

Trial Cause No. B-940,417-BD




MEMORANDUM OPINION
	Roy Bryan Smith filed suit against Owen and Nelda Burton, and others, for
interference with child custody/interference with possessory interest in a child custody
case.  The trial court granted the Burtons' no-evidence motion for partial summary
judgment and severed Smith's cause against the Burtons.  See Tex. R. Civ. P. 166a(i). 
Smith appeals the trial court's order granting summary judgment in favor of the Burtons.
	Appellant's brief asserts the summary judgment proof offered by the movants is
objectionable and controverted and therefore does not constitute summary judgment
evidence.  Appellant's brief further claims appellant raised genuine issues of material fact
with its affidavits and excerpts from deposition testimony.  Appellant's brief references the
affidavits and depositions, in their entirety.  It does not identify or describe either the
evidence or the issues of fact purportedly raised.  There is also no attempt to demonstrate
the facts at issue are material.
	The Burtons offered evidence in support of their motion.  See Tex. R. Civ. P.
166a(i). On appeal, there has been no showing that appellant produced evidence raising
a genuine issue of material fact.  Id.  Accordingly, we find appellant has failed to establish
the trial court erred in granting partial summary judgment in favor of the Burtons and
overrule issue one.  The judgment of the trial court is AFFIRMED.
								PER CURIAM

Submitted on April 8, 2004
Opinion Delivered April 15, 2004


Before McKeithen, C.J., Burgess and Gaultney, JJ.